DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 9/9/22 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koren EP 0663363 (“Koren”).
Regarding claim 9, Koren disclosed a roller (Figure 1) for the transformation of a tape material of the type used in cooperation with at least one further roller or other contrast surface so that the tape material is interposed between a side surface of the roller and a side surface of the further roller or the contrast surface, wherein the roller comprises: 
a side pressure surface (3) made of an elastically deformable material externally associated in a rotatably fixed manner to a cylindrical body mounted to rotate around its axis (Figure 1);
a plurality of resilient annular pressure elements (within 2) arranged side by side in an axial direction (see at least Figures 1-4); 
wherein the side pressure surface is defined by a coating element (3) made of a resilient material applied on an outer surface of the plurality of resilient annular pressure elements (Figure 2);
wherein each of the resilient annular pressure elements includes an annular body made of an elastic deformable material; wherein the annular body comprises an outer ring (the upper portion of 2 as seen in Figure 1), an inner ring (the lower portion of 2 as seen in Figure 1) mounted on the cylindrical body, and a plurality of connecting arms arranged inclined with respect to a radial direction and dimensioned for elastically connecting the inner ring with the outer ring (see at least Figures 1-4).  
Regarding claim 12, the coating element may be associated with the roller by vulcanization.  See also MPEP 2113 stating that, “the patentability of a product does not depend on its method of production.”
 	Regarding claim 13, Koren disclosed the connecting arms are arranged inclined with respect to the radial direction (Figures 1-5).  
 	Regarding claim 14, Koren disclosed each of the resilient annular pressure elements is mounted angularly staggered (see at least Figures 1 and 6) with respect to adjacent resilient annular pressure elements so as to achieve a substantially uniform elastic yielding of the side pressure surface.  
 	Regarding claim 17, Koren disclosed a roller for the transformation of a tape material of the type used in cooperation with at least one further roller or other contrast surface so that the tape material is interposed between a side surface of the roller and a side surface of the further roller or the contrast surface, wherein the roller comprises: 
 	a side pressure surface (3) made of an elastically deformable material externally associated in a rotatably fixed manner to a cylindrical body mounted to rotate around its axis (Figure 1): 
 	a plurality of resilient annular pressure elements (within 2) arranged side by side in an axial direction; 
 	wherein each resilient annular pressure element is mounted angularly offset with respect to an adjacent resilient annular pressure element (either each is angled and offset, or the one on the left of the center line in Figure 1 is mounted angularly offset with respect to an adjacent one to the right of the centerline); 
 	wherein the side pressure surface is defined by a coating element made of a resilient material (3) applied on an outer surface of the plurality of resilient annular pressure elements (Figures 1-4); 
 	wherein each of the resilient annular pressure elements includes an annular body made of an elastic deformable material; wherein the annular body comprises an outer ring, an inner ring mounted on the cylindrical body, and a plurality of connecting arms arranged inclined with respect to a radial direction and dimensioned for elastically connecting the inner ring with the outer ring (as explained above with regard to claim 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koren in view of Kaneko et al. US 11,192,738 (“Kaneko”).  Koren disclosed the limitations of claim 9 as listed above but did not specify the hardness of the coating element.  Kaneko teaches using a coating element made of resilient material having a hardness greater than 70 ShA as well as having a hardness between 30 ShA and 70 ShA (see column 7, lines 19-22).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the coating element and hardness taught by Kaneko since it provides an excellent gripping force against bills as taught by Kaneko.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koren in view of Harada CN 202829084 (“Harada”).  Koren disclosed the limitations of claim 9 as listed above but did not specify the material of the cylindrical body.  Harada teaches using a cylindrical body that is made of a lightweight material including any of one of aluminum or carbon fiber (paragraph 0032).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the materials taught by Harada for its small rotating torque as taught by Harada.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koren in view of Somerville US 4,425,694 (“Somerville”).  Koren disclosed the limitations of claim 9 as listed above but did not specify the hardness of the resilient annular pressure elements.  Somerville teaches using resilient annular pressure elements that are made of an elastically deformable material having a hardness greater than 70 ShA (see the first full paragraph of column 3).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the hardness taught by Somerville for its tailored pressure use as taught by Somerville.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koren in view of Kaneko, Harada, and Somerville.
 	Koren disclosed a roller for the transformation of a tape material of the type used in cooperation with at least one further roller or other contrast surface so that the tape material is interposed between a side surface of the roller and a side surface of the further roller or the contrast surface, wherein the roller comprises: 
 	a side pressure surface (3) made of an elastically deformable material externally associated in a rotatably fixed manner to a cylindrical body mounted to rotate around its axis (Figure 1); 
 	a plurality of resilient annular pressure elements (within 2) arranged side by side in an axial direction; 
 	wherein the side pressure surface is defined by a coating element (3) made of a resilient material applied on an outer surface of the plurality of resilient annular pressure elements (Figures 1-4);
 	wherein each of the resilient annular pressure elements includes an annular body made of an elastic deformable material; wherein the annular body comprises an outer ring, an inner ring mounted on the cylindrical body, and a plurality of connecting arms arranged inclined with respect to a radial direction and dimensioned for elastically connecting the inner ring with the outer ring (as explained above with regard to claim 9).
 	Koren did not specify the hardness of the coating element.  Kaneko teaches using a coating element made of resilient material having a hardness greater than 70 ShA as well as having a hardness between 30 ShA and 70 ShA (see column 7, lines 19-22).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the coating element and hardness taught by Kaneko since it provides an excellent gripping force against bills as taught by Kaneko.
 	Koren did not specify the material of the cylindrical body.  Harada teaches using a cylindrical body that is made of a lightweight material including any of one of aluminum or carbon fiber (paragraph 0032).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the materials taught by Harada for its small rotating torque as taught by Harada.
 	Koren did not specify the hardness of the resilient annular pressure elements.  Somerville teaches using resilient annular pressure elements that are made of an elastically deformable material having a hardness greater than 70 ShA (see the first full paragraph of column 3).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the hardness taught by Somerville for its tailored pressure use as taught by Somerville.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653